

Exhibit 10.1
2017 Director Compensation Summary


Non-employee directors of PNM Resources, Inc. (the “Company”) receive their
annual retainer in the form of cash and stock-based compensation as determined
by the Company's Board of Directors (the “Board”). At the December 2016 Board
meeting, the Board approved making the following changes to director
compensation for 2017: increasing the annual cash retainer from $60,000 to
$80,000, increasing the market value of the annual award of restricted stock
rights from $75,000 to $90,000, and providing that meeting attendance fees are
only payable for and after attending more than eight meetings per year of the
full Board or a particular committee. In addition, the vesting period for
restricted stock rights was reduced to one year. Thus, the 2017 annual retainer
for non-employee directors is as follows:




 
 
 
 
Annual Retainer:
 
An annual cash retainer of $80,000 paid in quarterly installments and restricted
stock rights* with a grant date market value of $90,000
Lead Director Fee:
 
$20,000 paid in quarterly installments
Audit and Ethics Committee Chair Retainer:
 
$10,000 paid in quarterly installments
Compensation and Human Resources Committee Chair Retainer:
 
$10,000 paid in quarterly installments
Finance Committee Chair Retainer:
 
$7,500 paid in quarterly installments
Nominating and Governance Committee Chair Retainer:
 
$7,500 paid in quarterly installments
Supplemental Meeting Fees:
 
$1,500 –payable for and after each meeting of a particular committee or the full
Board, as the case may be, attended by a committee member or non-employee
director, respectively, in excess of eight committee or full Board meetings
annually





Directors are also reimbursed for any Board-related expenses, such as travel
expenses incurred to attend Board and Board committee meetings and director
educational programs. Further, directors are indemnified by the Company to the
fullest extent permitted by law pursuant to the Company’s bylaws and
indemnification agreements between the Company and each director.


* The amount of the annual award of restricted stock rights is determined by
dividing $90,000 by the closing price of the Company’s stock on the New York
Stock Exchange on the day of the grant. Restricted stock rights granted under
the Company’s Performance Equity Plan on and after 2017 will vest on the first
anniversary of the grant date. These awards are typically made at the annual
meeting of directors, unless the meeting occurs during a black-out period for
trading in the Company's securities as specified in the Company’s Insider
Trading Policy. As set forth under the Company’s Equity Compensation Awards
Policy, under those circumstances, the Board will either (a) schedule a special
meeting after the expiration of the black-out period, (b) make awards pursuant
to a unanimous written consent executed after the expiration of the black-out
period, or (c) pre-approve the equity awards with an effective date after the
expiration of the black-out period. The date of the awards is the date on which
the Board approves the awards, unless (i) the approval date is a non-trading
day, in which case the date is the immediately preceding trading date or (ii) in
the case of pre-approval during a black-out period, in which case the grant date
is the first trading date after the expiration of the black-out period.


